Citation Nr: 1713701	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-46 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for status post left knee reconstruction with degenerative joint disease (DJD) (left knee condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Winston-Salem, North Carolina, currently has jurisdiction over the case.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript is of record. 

The Board remanded this case in January 2013 and September 2014 due in part for reexamination.  The Board remanded this case again in February 2016 in order to obtain outstanding medical records per the September 2014 remand instructions.  All outstanding development having been completed, the case has since returned to the Board. 

The Veteran submitted additional evidence in April 2017 which was not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  The Veteran waived his right to initial review of this evidence by the AOJ.  See September 2016 Due Process Waiver.  See also 38 C.F.R. § 20.1304 (c) (2016). 

The decision below grants a separate 20 percent rating for impairment of the left knee semilunar cartilage.  However, as will be discussed, the Veteran's appeal for an increased initial rating in excess of 10 percent for status post left knee reconstruction with DJD requires additional development and is therefore REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Throughout the appellate period, the Veteran's left knee disability has been manifested by dislocated semilunar cartilage with frequent episodes of locking and giving way.


CONCLUSION OF LAW

The criteria are met for assignment of a separate 20 percent evaluation for dislocated left knee semilunar cartilage.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

As the Veteran's left knee claim is remanded for further development, and no issue is denied herein, a discussion of VA's duties to notify and assist is not necessary.

II. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally., 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.  

Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2016).

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Additionally, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Diagnostic Code 5258 provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a.  

The Veteran is currently in receipt of a 10 percent rating for his left knee post-surgical residuals under DC 5260-5010 based on painful, limited motion.  See 38 C.F.R. § 4.27 (providing that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  That evaluation is the subject of the remand below.  However, a separate rating is warranted for the Veteran's symptoms associated with his left knee meniscal tear including frequent episodes of joint "locking" and chronic left knee pain.  See June 2016 C&P Exam; 2012 BVA Hearing.  See also November 2012 Physical Exam.  

The record reflects that the Veteran has exhibited pathology of the meniscus (semilunar cartilage) for the entirety of the appellate period.  See, e.g., January 1996 Medical Record (reflecting a meniscus tear in the left knee); November 2012 Physical Exam (reporting a small "tear along the posterior horn of the medial meniscus); April 2013 Chart Document (noting a MRI showing evidence of meniscal pathology); May 2013 Office Visit (describing a partial medial meniscectomy surgical procedure).  Additionally, medical records reflect consistent notations of left knee symptoms including chronic pain, effusion, and locking.  See, e.g., August 1992 Medical Record (noting large effusion of the left knee); February 1994 (noting that the Veteran feels intermittent popping when walking); April 2013 Chart document (reporting symptoms of the Veteran's knee buckling and popping); January 2016 Consultation (noting the Veteran's episodes of knee pain, popping, and locking); June 2016 C&P Exam (indicating that the Veteran's frequent episodes of joint locking and joint pain are symptoms of his history of meniscal tears). 

The Veteran was afforded a VA knee examination in March 2008 which did not make mention of the Veteran's meniscus condition.  Further, the Veteran's April 2013 and March 2015 VA examinations note that the Veteran has not had and does not have any meniscal conditions.  However, these examinations lack probative value as they adduced findings contradictory to the evidence of record documenting the Veteran's history of left knee meniscal tears.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Thus, the Board cannot rely on these exams to ascertain when the Veteran's current rendition of meniscal problems began.  

As such, the separate 20 percent rating under DC 5258 is assigned effective from February 2008.  See February 2009 Statement in Support of Claim (initiating an initial increased rating claim for his left knee disability).  See, too, Hart, 21 Vet. App. At 509-510.  This is the maximum scheduler rating under this diagnostic code.  See 38 C.F.R. § 4.71, DC 5258.

The Board notes that symptoms associated with the Veteran's semilunar cartilage dysfunction, including specifically locking and giving way, do not necessarily overlap with the painful, limited motion currently rated under DC 5260-5010.  See VAOPGCPREC 23-97 (July 1997) and VAOPGCPREC 9- 98, (August, 1998) (holding that separate ratings may be assigned for arthritis of the knee with limited motion and instability of the knee and/or cartilage impairment with associated locking and effusion); Esteban v. Brown, 6 Vet. App. 259, 261-62 (separate ratings are permissible so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  Accordingly, the Board's assignment of a separate rating under DC 5258 does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.


ORDER

Entitlement to a separate rating of 20 percent for dislocated left knee semilunar cartilage is granted, for the entire appellate period, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board sincerely regrets the delay, but the claim must be remanded for a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016) for all other knee related Diagnostic Codes.  38 C.F.R. § 4.71a, DC 5256, 5257, 5259, 5262, and 5263.

Since the Board's last remand, the U.S. Court of Appeals for Veterans Claims (Court) issued a precedential decision holding that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. at 169-70 (citing 38 C.F.R. § 4.59 (2016)).  Furthermore, if the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she must clearly explain why what that is so.  Id. at 170. 

Here, the June 2016 VA examination report provides range of motion results, but does not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight bearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment and associate them with the claims file.

2. Upon receipt of any additional records, schedule the Veteran for an appropriate VA examination(s) to assist in determining the nature and current level of severity of his service-connected left knee disability.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies.  All pertinent symptomatology should be reported in detail.

In particular, the examiner(s) should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question and any paired joint(s).  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claims on appeal. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


